Case 1:19-cV-OO726-|\/|EH Document 1-2 Filed 03/11/19 USDC Co|orado Page 1 of 14

(d)

(@)
(f)

(g)
(h)

(i)

(i)

Reinstatement to his position or in the alternative, pay for his job beginning
on the date of his termination and extending for a reasonable period into the
future;

Awarding compensatory and consequential damages as allowed;

Awarding punitive damages as allowed for violations of the First
Amendment.

AWarding injunctive or declaratory relief;

AWarding the costs of this action, together With reasonable attorney’s fees,
expert Witness fees;

Awarding prejudgment and post judgment interest as provided for by law;
and

Granting such other or further relief as the Court deems necessary or
appropriate, including Plaintiff‘s reinstatement with a "no retaliation" order in
effect.

PLAINTIFF DEMANDS A JURY TRIAL ON ALL ISSUES SO TRIABLE

This 25th day of February, 2019

Respectfully submitted,

/s/ Richard K. Blundell, #10358
Robin Cochran #12665

3535 West 12th Street, Suite D
Greeley, Colorado 80634

Tel: (97()) 356-8900

Fax: (970) 353-9977
Robincochranlaw@aol.com
rick@rkblaw.net

Attorneys for Plaintiff

 

 

Case 1:19-cV-OO726-|\/|EH Document 1-2 Filed 03/11/19 USDC Co|orado Page 2 of 14

 

DisTRICT COURT, DENVER CoUNTY, COLORAD<§’I§?§} mt F‘SCGRCBECI;CE

CASE NUMBER: 2018CV651
Denver City and County Building
1437 Bannock Street, Room 108

Denver, CO 80253
A COURT USE ONLY A

 

Plaintiff: Malon Dean Tygrett, Case No: 2018CV651
v. Ctrm.: 215

Defendant: City and County of Denver, City and
County of Denver acting by and through the Board of
Water Commissioners of the City and County of Denver,
also known as Denver Water and the Mayor of Denver,
Michael Hancock, in his official capacity

 

Jessica R. Brody, General Counsel, No. 35234
Kristine Bates, No. 26503*
Gail Rosenschein, No. 23724*
Attorneys for the City and County of Denver, acting by and
through its Board of Water Commissioners
Address: 1600 West 12th Avenue
Denver, Colorado 80204-3412

Phone Number: 303-628-6460
F ax Number: 303 -628-6478
E-mail: Kris.bates@denverwater.org

Gail.rosenschein@denverwater.org

 

 

*Counsel of Record

 

 

 

ENTRY OF APPEARANCE

 

 

 

Kristine Bates and Gail Rosenschein hereby enter their appearance on behalf of Defendant,
the City and County of Denver, acting by and through its Board of Water Commissioners (“Denver
Water”).

Respectfully submitted this 25th day of February 2019.

Case 1:19-cV-OO726-|\/|EH Document 1-2 Filed 03/11/19 USDC Co|orado Page 3 of 14

Case No. 2018CV651
District Court, Denver County

JESSICA BRODY, General Counsel

s/ Kristine Baz‘es
Kristine Bates, No. 26503*
Gail Rosenschein, No. 23724*
Attomeys for Defendant, the City and County of
Denver, acting by and through its Board of Water
Commissioners
Address: 1600 West 12th Avenue
Denver, Colorado 80204-3412
Phone Number: 303-628-6460
Fax Number: 303-628-6478
Email: Kris.bates@denverwater.org
Gail.rosenschein@denverwater.org

 

 

Case 1:19-cV-OO726-|\/|EH Document 1-2 Filed 03/11/19 USDC Co|orado Page 4 of 14

Case No. 2018CV651
District Court, Denver County

CERTIFICATE OF SERVICE

I hereby certify that on this 25th day of February 2019, a true and correct copy of the
ENTRY OF APPEARANCE was filed and served via CCE-filing to the following:

Richard K. Blundell, Esq.
Robin Cochran, Esq.

3535 west 12th street, suite D
Greeley7 CG 80634

risk rkblaw.net

Attorneys for the Plaintiff

E-tiled pursuant to rule 121. A duly signed original
is on file at Denver Water, Office of General Counsel.

s/Lori Fraser
Lori Fraser

Case 1:19-cV-OO726-|\/|EH Document 1-2 Filed 03/11/19 USDC Co|orado Page 5 of 14

 

UC°“"W C°“"#Wlo‘s‘§€‘;;”'é® DATE FiLfED- February 26, 2019 5;33 PM

ama °“ Y *'"“° FIL 11:) 984E01)17B9BsB

[:"f’%‘i&[ E>&n“mm § 31 DMWQ{§:£Q§U§MBER 2018Cv651

mann/P¢w¢mns) l 1

g ‘i`i'\:,~..\_m”\ hcdm“'l"~/;,/M 5

5 Defendarwl=ls~;;pondemts) * count use may ‘

§ - "

A,u¢§`n:ey z Pady£:hi l Alio;:tl age ana held¥esé‘ Casé Num§s: §

bsc 111 111/111 1111§;:>§»:~, 5*_ f / ‘

,5 11 l , D"Z£ > C 3 ` 1

Phont»:h?¢&mhi§rcp id ”E-mail ’;~:~`?;§¢€ §§:1 i<;~. ' *"°"' 5 g ab / 5

51115 111111 mo aaa 1111 1111 1 111;1:=1~§!2111112@”¢11¢111 »
§ 1 `t "`" AFFlQAV!T OF BERV!CE

`,»5*~
london under oath that l an 18 yaar$,§z# aider a d not a penn the swan and t TRBFO|.LDW|NG
D'C_{.»:HM NTS °“`;:_),_W\W\~¢ i\_z, c ¢;AIIHI ~r § 533

55 w 1111 morrow
'm(n ;ity!$l,atal 1' ii §§ idats) lt n (llma)
towing load h did " 1

DBy hande the documents lo a person identillod to me as the Dalenoanl/Raapondem:
(print name of parson aarved).

Claymmymgum¢o¢umenis,onenmmesmmem mm iame months
DaiandanllRoapondanl ama refund samoa. and than leaving the document `n a oomolououa place.

DBy leaving the honneus al the Dotandanthupondani’ s usual place of abode with
(NamaotParaon) who laa memberollha Dafandanllliupmdmt'a hmlly and
i¢vhoail”mM age ha 18 yam or nlder. (ldenlify family ratauonah#:¢l .)

C]By leaving the documenh at the Da|ondanthaapondant'a usual workplace wlh
(Name oi' Penon} who is tha Dofandmt/Raopondont's semtary,
gnmtmlwnm° nwiawnt bookkeeper or managing agent (Ctn:ia lisa ci pawn carved )

mann &Gu"z£ ££¢SL,L% 11 1 . _,M (Nama ot Ponon). who aa
l wit ______ lliua)iaaumorizadby ntofbthioraoetvaawoaolpmoaaabcma

De!nndanu§mondan!

UBy serving tha demands as follows (olher service permitted by C.R,C.P 4(9) or C.RC.P. 304(6){¢1) and (a);

    
    

1

 

   

uFor E\m:ttan Caaaa duly
lhavamadedlgamalfnrtsauchaa (lsl
pai'aona| canton attompca) but have been unable to make pofaonai mine on ihs Daimdnnt!l%apondanltsl
andlhavamadaaa¢vlnaolmawlthin summons and oomptalntbypoatingaoopydlhamhaeonapk:uoua
pace upon the mines described mmr

lhava¢hargad¢iabllowtngianiormyaa~lmlnmlzmamv:

y<rwotn process nom

I:issner1i'r5_555 5_5_55___5_~555_55
Fu¢ 8 5 1_ Mfiaaoe$

 

 

County

 

JDF 98 R?l‘i€ AFFiDAViT GF SER‘v'lCE

111 ~

Case 1:19-CV-OO726-l\/|EH Document 1-2 Filed 03/11/19 USDC Co|orado Page 6 Of 14

B:zhwdng this box. l am umw l aml§lls\gin me blonlrsanrl notewoan onylhlngedsa on the loan

Umm11111111,1mmmagnqvmmmmwmganwmmmmm¢mm.

 

VER|FICAT!ON AND ACP€NC)WLEDGMENT

  
  

 

 

 

l ` ' ~l M/ §"~ “ ' hamm marlaffinn under oath lhal l have read the vogel
AFF DA V!T O.F SEFW!CE a , hal tha aforemenls fm forth heroin am blue end comm to the best olhg\y
kmw$e<§g§ '

llf.~> l:w,/l+ Mm¢: 111 5 §;W M 3/?£1!!?
Prlnled name mg

Suhe.r weil and f§rmod 1 z below ma in l Cnomy oig Sma al
MW ]M W$; mls B.' WM ol ,{M §§ My// Comn\mlon Expiros;

 
 

Lola. MARR\$
amc
'r-ARY Pu_o\_ R.m°

smer c'l:)l.oR
pm an 199110151:12
` MY cowmlssion Exmnes JuNe 21 2022

 

JDF @ RZHB AFF}DAV|TOFSERV$CE

- - .WGM

Case 1:19-cv-OO726-l\/lEH Document 1-2 Filed 03/11/19 USDC Colorado Page 7 Of 14

 

UCounty Court []District Court

'\ County, Colorado
Court Address: mg MZ>`i` 11 1<';£($} MM§EY@)ED February 26, 2019 5;38 PM
{)Y?M g w 57 ’§`§(j Q: 3. FILING 1D 984E0D17B913813

 

R: 201 8CV651

Plaintiff/Petitioner( (s)f\ \édw( \ C T~}Q rCM,_N UMB
f “H,WL./ f
Defendant/Respondent( s); MOLM/ji;b/y ‘ COURT uSE ONLV ‘

 

Att rney or Party Without Attorney (Name and Address); Case Number:

§§ ' ’€-FSFMD area/aj ,¢@ 02@/5/::/¢€` /
Pnone Number: é-mail: §6’ 559
FAX Number: Atty. Reg. #: Division'j)§_Courlroom

`\.

 

 

 

AFF|DAV|T OF SERV|CE

 

 

l declare under ath that l am 18 years or older and not a party to the ac ion an that l served THE FOLLOW|NG
oocurviENTs rif . v\ on the oerendanr/Respondem

in ( civ a COu‘»l"#l“\/' (clate) at 2` 3 §¢;p,g\(time)

w fzi“
anheraio‘wsngiocétion: ibt 37 fmher ti :h`$$f

   

DBy handing the documents to a person identified to me as the Defendant/Respondent;
(print name of person served).

E]By identifying the documents, offering to deliver them to a person identified to me as the
Defendant/Respondent who refused service, and then leaving the documents in a conspicuous place.

UBy leaving the documents at the Defendant/Respondent’s usual place of abode with
(Name of Person) who is a member of the Defendant/Respondent's family and
whose age is 18 years or older. (ldentify family relationship) _)

 

UBy leaving the documents at the Defendant/Respondent’s usual workplace with
(Name of Person) who is the Defendant/Respondent’s secretary,
administrative assistant, bookkeeper or managing agent. (Circ|e title of person served.)

 

NBy leaving the documents with ( f’,§i 601/iii f’/`Z_ (Name of Person), who as
§ ¢;§,,',;M,\/(/ ASS `1.§ ‘lovn f' (title) is Wauthorized by appointment or by law to receive service of process for the
Defendant/Respondent.

E]By serving the documents as follows (0ther service permitted by C.R.C.P 4(g) or C.R.C.P. 304(c)(d) and (e):

 

l;lFor Eviction Cases Only.
l have made diligent efforts such as (list
personal service attempts) but have been unable to make personal service on the Defendant/Respondent(s)
and l have made service of the within summons and complaint by posting a copy of them in a conspicuous
place upon the premises described therein.

| have charged the following fees for my services in this matter:
NPrivate process server

L_.l Sheriff, County
Fee $ Nlileage $

JDF 98 R2/18 AFF|DAV|T OF SERV|CE

Case 1:19-cv-OO726-l\/lEH Document 1-2 Filed 03/11/19 USDC Colorado Page 8 Of 14

m By checking this box, | am acknowledging | am nlling in the blanks and not changing anything else on the form.

n By checking this box, | am acknowledging that l have made a change to the original content of this form.

 

VER|F|CAT|ON AND ACKNOWLEDGMENT

| Q(`} \JM if M,O\Y»W (name) swear/affirm under oeth, that | have read the foregoing

AFF!DA l/IT OF SER\/lCE and that the statements set forth therein are true and correct to the best of my
knowledge

Wa- "' "

 

- s

Printed name'

kelm/11 Mntxr/;/

Signatu re … Date

to before me in the County of J/Mj . State of

{$pbs f bed an?~§ifflrmecl. or swg)`rn/
FS'?;,U`Z{,¢,» . this 333 f "“”“* day of .//'-:§‘Zé?r’¢/¢M . 20 /§' . l\/iy Comrnission Expires:

c 19 1 eaa\ 5 » ‘

LoRl HARRIS Notary Public

NOTARY puBLlC
1= coLoRA
S`o?l§¥olo 19984015132

MY COM"¥`\MSS|DN EXPlRES JUNE 21. 2022

 

 

JDF 98 R2/18 AFFIDAV|T OF SERVICE

Case 1:19-cv-OO726-l\/|EH Document 1-2 Filed 03/11/19 USDC Colorado Page 9 of 14

 

DENVER DISTRICT COURT
STATE OF COLORADO DATE FILED: February 26, 2019 5:38 PM
1437 Bannock St., Ste 256 Denver, CO 80202 FILING ID; 9841301)1713913813

CASE NUMBER: 201 SCV651

 

Plaintiff: Malon Dean Tygrett,
v.

Defendant: City and County of Denver, City and
County of Denver acting by and through the Board
of Water Commissioners of the City and County
of Denver, also known as Denver Water and the * COURT USE ()NLY 4
Mayor of Denver, Michael Hancock, in his official

capacity

 

 

Richard K. Blundell, #10358
Robin Cochran, 12665 Case Number: 2018CV651
3535 West 12th Street, Suite D Divisjon; 215

Greeley, CO 80634

Phone Number: (970) 356-8900
Fax Number: (970) 353-9977
Email: rick@rkblaw.net
Atty Reg. No.: 10358

 

 

 

SUMMONS

 

 

 

 

THE PEOPLE OF THE STATE OF COLORADO TO THE ABOVE NAMED DEFENDANT:
Denver Water

YOU ARE HEREBY SUMMONED and required to tile With the Clerk of this Court an
answer or other response to the attached Complaint. If service of the Summons and Complaint Was
made upon you Within the State of Colorado, you are required to tile your answer or other response
within 21 days after such service upon you. If service of the Summons and Complaint was made
upon you outside of the State of Colorado, you are required to tile your answer or other response
Within 3 5 days after such service upon you. Your answer or counterclaim must be accompanied With
the applicable filing fee.

lf you fail to file your answer or other response to the Complaint in writing Within the
applicable time period, the Court may enter judgment by default against you for the relief demanded
in the Complaint Without further notice.

Case 1:19-cv-OO726-l\/|EH Document 1-2 Filed 03/11/19 USDC Colorado Page 10 of 14

//@

.f) /'"“
DATED thi_ 3 day or February 2019

LAW OFFICE OF RICHARD K. BLUNDELL

Richard K. Blundeu, Reg. No. 103.58

This Summons is issued pursuant to Rule 4, C.R.C.P., as amended. A copy of the Complaint and Jury Demand must be
served with this Summons. This form should not be used where service of publication is desired.

Case 1:19-cv-OO726-l\/|EH Document 1-2 Filed 03/11/19 USDC Colorado Page 11 of 14

 

DENVER DISTRICT COURT
STATE OF COLORADG DATE F1LED; February 26, 2019 5;38 PM
1437 Bannock St., Ste 256 Denver, CO 80202 FILING ID; 9841~:0131713913813

CASE NUMBER: 2018CV651

 

Plaintiff: Malon Dean Tygrett,
v.

Defendant: City and County of Denver, City and
County of Denver acting by and through the Board
of Water Cornmissioners of the City and County
of Denver, also known as Denver Water and the ‘ COURT USE ONLY *
Mayor of Denver, Michael Hancock, in his official
capacity

 

 

Richard K. Blundell, #10358
Robin Cochran, 12665 CaSC Number: 2018CV651
3535 West 12th Street, Suite D Division; 215

Greeley, CO 80634

Phone Number: (970) 356-8900
Fax Number: (970) 353-9977

Email: rici<@rkblaw.net
Atty Reg. No.: 10358

 

 

 

 

SUMMONS

 

 

THE PEOPLE ()F THE STATE OF COLORADO TO THE ABOVE NAMED DEFENDANT:
City and County of Denver

Y()U ARE HEREBY SUMMONED and required to tile with the Clerk of this Court an
answer or other response to the attached Complaint. If service of the Surnmons and Complaint was
made upon you within the State of Colorado, you are required to file your answer or other response
within 21 days after such service upon you. If service of the Summons and Complaint Was made
upon you outside of the State of Colorado, you are required to file your answer or other response
within 3 5 days after Such service upon you. Your answer or counterclaim must be accompanied with
the applicable filing fee.

If you fail to file your answer or other response to the Complaint in writing within the
applicable time period, the Court may enter judgment by default against you for the relief demanded
in the Complaint without further notice.

Case 1:19-cv-OO726-l\/|EH Document 1-2 Filed 03/11/19 USDC Colorado Page 12 of 14

/t‘-/

v ,/-. / 1
DATED this;. y }§“ day of February 2019

LAW OFFICE OF RICHARD K. BLUNDELL

,1 r.} s
1‘/ " § "’

BY
Richard K. Blundell, Reg. No. 10358

'l'his Sumrnons is issued pursuant to Rule 4, C.R.C.P., as amended A copy of the Complaint and Jury Demand must be
served with this Summons. This form should not be used where service of publication is desired

 

Case 1:19-cV-OO726-I\/|EH Document 1-2 Filed 03/11/19 USDC Co|orado Page 13 of 14

 

DENVER DISTRICT COURT
STATE OF COLORADO

1437 Bannock St., Ste 256 Denver, CO 80202 DATE FILED; Febmary 26, 2019 538 PM`
FILING n); 984E0D17139BSB
CASE NUMBER; zolscvssi

 

Plaintiff: Malon Dean Tygrett,
v.

Defendant: City and County of Denver, City and
County of Denver acting by and through the Board
of Water Commissioners of the City and County
of Denver, also known as Denver Water and the * COURT USE ()NLY *
Mayor of Denver, Michael Hancock, in his official
capacity

 

 

Richard K. Blundell, #10358
Robin Cochran, 12665 CBS€ Number: 201 SCV651
3535 West 12th Street, Suite D Division: 215

Greeley, CO 80634

Phone Number: (970) 356-8900
Fax Number: (970) 353-9977
Email: rick rkblaw.net
Atty Reg. No.: 10358

 

 

SUMMONS

 

 

 

 

THE PEOPLE OF THE STATE OF COLORADO T 0 THE ABOVE NAMED DEFENDANT:
Mayor of Denver, Michael Hancock, in his official capacity

YOU ARE HEREBY SUMMONED and required to file with the Clerk of this Court an
answer or other response to the attached Complaint If service of the Su;rnmons and Complaint was
made upon you within the State of Colorado, you are required to file your answer or other response
within 21 days after such service upon you. lf service of the Surnmons and Complaint was made
upon you outside of the State of Colorado, you are required to tile your answer or other response
within 3 5 days after such service upon you. Your answer or counterclaim must be accompanied with
the applicable filing fee.

If you fail to tile your answer or other response to the Complaint in writing within the
applicable time period, the Court may enter judgment by default against you for the relief demanded
in the Complaint without further notice.

Case 1:19-cV-OO726-I\/|EH Document 1-2 Filed 03/11/19 USDC Co|orado Page 14 of 14

y ` /'“W
DATED rhi;s';? 37

/Lt/

day of February 2019

LAW OFFICE OF RICHARD K. BLUNDELL

Richard K. Blundell, Reg. No. 10358

'[his Summons is issued pursuant to Rule 4, C.R.C.P., as amended A copy of the Complaint and Jury Demand must be
served with this Summons. This form should not be used where service of publication is desired

 

 

